Citation Nr: 0432331	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  02-04 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than October 10, 
2000, for the assignment of a rating of 100 percent for 
service-connected bronchial asthma.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The veteran's bronchial asthma was demonstrated on a 
pulmonary function test on March 15, 2000, to have forced 
expiratory in one second (FEV-1) of 0.94, which was 33 
percent of the predicted reading.

2.  Prior to March 15, 2000, the competent and probative 
medical evidence of record preponderates against a finding 
that the veteran's bronchial asthma was characterized by FEV-
1 or FEV-1/forced vital capacity (FVC) less than 40 percent 
predicted, or more than one attack per week with episodes of 
respiratory failure, or that it required the daily use of 
systemic high dose corticosteroids or immuno-suppressive 
medications.


CONCLUSION OF LAW

The criteria for an effective date of March 15, 2000, but not 
earlier, for an award of a 100 percent disability rating have 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.114, 3.157, 3.400 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In a December 1993 rating decision, the RO granted the 
veteran service connection for bronchial asthma and awarded 
him a 10 percent disability rating, effective from January 1, 
1993.  In an August 2000 rating decision, the RO increased 
the veteran's disability rating to 30 percent, effective 
December 10, 1999, the date the RO had received his claim for 
an increase.

In October 2000, the veteran again submitted a claim for an 
increased rating for his service-connected bronchial asthma.

VA outpatient treatment records dated from October 1999 to 
October 2000 show the veteran received continual care for his 
bronchial asthma.  A December 1999 report shows the veteran's 
shortness of breath was much less, and he was breathing much 
better.  A July 2000 report contains reference to the 
veteran's hospitalization that same month.

In February 2000, the veteran underwent VA respiratory 
examination.  The veteran said he had an on-and-off 
productive cough and whitish sputum.  He complained of 
fatigability on climbing stairs and doing pushups.  He 
reported almost daily attacks of shortness of breath that 
woke him up early in the morning.  He stated that he took 
prednisone every day.  He also used inhalers several times a 
day, and he complained of a blurring of his vision.  The 
veteran indicated that he was hospitalized three times per 
year and required bed rest almost every day.  On examination, 
there were diffuse expiratory wheezes.  The diagnosis was 
bronchial asthma.

A March 2000 VA outpatient report indicates the veteran 
underwent a pulmonary function test (PFT).  His FVC was 1.31 
(38%), and FEV-1 was 0.94 (33%).  The indicated percentages 
reflect the percentage of each predicted reading.

A July 2000 private hospitalization report shows the veteran 
complained of asthma attacks every day for two weeks, 
relieved by nebulization.  Two days prior to admission, he 
had started to have dyspnea which was not relieved by ten 
doses of nebulization.  Upon admission, the veteran had 
subcostal retractions and wheezes over both lung fields.  The 
initial impression was bronchial asthma, in acute 
exacerbation, probably secondary to upper respiratory tract 
infection.

VA medication records show the veteran took daily prednisone 
starting in September 2000.



II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a July 2004 letter, the RO informed the veteran of the 
VCAA and its potential effect upon his claim.  In addition, 
the veteran was advised, by virtue of a detailed April 2002 
statement of the case (SOC) and December 2002 and July 2004 
supplemental statements of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claim, and that the SOC and SSOCs issued by 
the RO clarified what evidence would be required to establish 
entitlement to an earlier effective date for a 100 percent 
disability rating.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the July 2004 SSOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, and for 
the additional reasons discussed below in this decision, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2004).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Following regulatory revision of the rating criteria on 
October 7, 1996, Diagnostic Code (DC) 6602 continues as the 
code relating to bronchial asthma.  It provides for a 
30 percent evaluation for FEV-1 of 56 to 70 percent 
predicted, or FEV-1/FVC of 56 to 70 percent, or daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication.  DC 6602 assigns a 60 percent 
evaluation for FEV-1 of 40 to 55 percent predicted, or FEV- 
1/FVC of 40 to 55 percent, or at least monthly visits to a 
physician for required care of exacerbations, or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  FEV-1 less than 40 percent 
predicted, or; FEV-1/FVC less than 40 percent, or; more than 
one attack per week with episodes of respiratory failure, or 
required daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications, warrants 
an evaluation of 100 percent.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2004).

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
statute provides, in pertinent part, that the effective date 
of an evaluation and award of compensation based upon an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).

An exception to the above rule applies, however, under 
circumstances where the evidence demonstrates that a 
factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  In such an instance, the 
law provides that the effective date of the award "shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) 
(2004); Harper v. Brown, 10 Vet. App. 125 (1997); see also 
VAOPGCPREC 12-98 (Sept. 23, 1998).  The term "increase" as 
used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 means an 
increase to the next disability level.  Hazan v. Gober, 10 
Vet. App. 511 (1997).

Moreover, notwithstanding the effective date assigned for 
either an original grant of benefits or an increased rating, 
under the law, the commencement of payment of VA monetary 
benefits is delayed until the first day of the calendar month 
following the month in which the effective date of the award 
is assigned.  See 38 U.S.C.A. § 5111(a) (West 2003); 38 
C.F.R. § 3.31 (2004).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 
3.155 (2004).  The regulation which governs informal claims, 
38 C.F.R. § 3.155, provides as follows: "(a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it [the formal claim] will be 
considered filed as of the date of receipt of the informal 
claim."

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  38 C.F.R. § 3.157 (2004).  As to reports prepared by 
VA or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  38 C.F.R. § 3.157(b)(1).  For reports 
prepared by a non-VA hospital where the veteran was 
maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b).

In this case, the veteran submitted his claim for an 
increased rating in October 2000.  Therefore, under the 
above-cited law, the earliest date his disability could be 
rated higher than the 30 percent granted in August 2000 is in 
October 1999.  Therefore, to whatever extent the veteran has 
argued that his asthma should be rated 100 percent from April 
1994, the Board points out that this is precluded by law.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Therefore, the Board will examine only the period of time 
from October 1999 to October 2000, when the veteran was 
awarded a 100 percent disability rating.  Here, the Board 
notes that a March 15, 2000, PFT showed the veteran had an 
FEV-1 score that was 33 percent of the predicted value below 
40 percent, which qualifies the veteran for a 100 percent 
disability rating as of that date.

Based upon the evidence of record, the veteran cannot be 
awarded an effective date earlier than March 15, 2000, for 
his 100 percent disability rating, because there is no 
evidence to show that either the veteran's FEV-1 or FEV-1/FVC 
was below 40 percent of the predicted score, and there was 
also no objective evidence of more than one attack per week 
with episodes of respiratory failure before March 2000.  
Instead, the veteran's asthma was described as improving in a 
December 1999 VA outpatient treatment report.  Finally, the 
veteran's VA medical records show that he began daily use of 
prednisone only after September 2000, not before March 2000.

Therefore, resolving reasonable doubt in favor of the 
veteran, a 100 percent disability rating is established from 
March 15, 2000.  However, as the evidence preponderates 
against the claim for an effective date earlier than March 
15, 2000, for a 100 percent disability rating for bronchial 
asthma, the benefit-of-the-doubt doctrine is inapplicable, 
and an increased rating must be denied as to any earlier 
date.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

An effective date for a 100 percent disability rating for 
bronchial asthma is granted, effective from March 15, 2000.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



